USCA1 Opinion

	




          December 11, 1995     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                              ____________________          No. 95-1701                                    BERNARD M. BANE,                                Plaintiff, Appellant,                                          v.                             REGISTRY OF MOTOR VEHICLES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. William G. Young, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Selya, Cyr and Boudin,                                   Circuit Judges.                                   ______________                                 ____________________               Bernard M. Bane on brief pro se.               _______________                                 ____________________                                 ____________________                      Per   Curiam.     The   district   court  dismissed                      ____________            plaintiff's complaint as frivolous under 28 U.S.C.   1915(d),            after informing  plaintiff that his  complaint was  deficient            and  giving him  an  opportunity to  supply applicable  legal            authority  to support  why  his action  should  proceed.   We            affirm the dismissal.                      Plaintiff has  failed to show a  deprivation of any            federal or constitutional right, an essential element  of a              1983  cause of  action.   None of plaintiff's  filings allege            facts  indicating  that  Massachusetts  fails  to  provide  a            constitutionally adequate remedy to redress the purported due            process  deprivation, here,  the non-renewals  of plaintiff's            license  to operate  and  automobile registration.   Such  an            allegation is critical to a procedural due process claim, and            its  omission  warrants dismissal  of  that  claim.   Rumford                                                                  _______            Pharmacy v. City of  East Providence, 970 F.2d 996,  999 (1st            ________    ________________________            Cir. 1992).                      Mass. Gen. L. ch.  90,   20A 1/2, clearly  provides            predeprivation  safeguards  to avert  erroneous non-renewals.            It is  the  issuance  of  parking  tickets  that  triggers  a            potential  non-renewal.    Aside from  the  unelaborated  and            conclusory  assertion  that    20A  1/2  is unconstitutional,            plaintiff  failed completely  to indicate  in what  way those            statutory  safeguards  are   inadequate  or  what  additional            process  is required to challenge  the ticketing in the first                                         -2-            instance.    Given the  express  provisions of  ch.  20A 1/2,            adequate predeprivation  process was available.   See Lowe v.                                                              ___ ____            Scott, 959 F.2d 323, 344 (1st Cir. 1992).            _____                      Further, Massachusetts appears to  provide adequate            postdeprivation tort  remedies.  Smith v. Massachusetts Dep't                                             _____    ___________________            of  Correction,   936  F.2d  1390,  1402   (1st  Cir.  1991).            ______________            Plaintiff  has failed to allege  that a state-law tort remedy            could not adequately cure the  alleged wrong.  Without  facts            showing  the inadequacy of  the  Massachusetts predeprivation            and postdeprivation remedies, plaintiff cannot state a   1983            procedural due  process claim.1   Rumford Pharmacy,  970 F.2d                                              ________________            at  1000;  see  also  Campo   v.  New  York  City  Employee's                       ___  ____  _____       ___________________________            Retirement  System,  843 F.2d  96,  101-02  (2d Cir.),  cert.            __________________                                      _____            denied, 488 U.S. 889  (1988) (plaintiffs cannot manufacture a            ______               1983  claim  by  pointing to  allegedly  defective  agency            procedure while  ignoring other state process  that serves to            redress administrative error).  Because plaintiff has  failed            to plead an actionable  claim of deprivation of due  process,            his ancillary    1985  conspiracy claim necessarily  fails as                                            ____________________            1.  The   conduct   here  involved   is   hardly  "conscience            shocking",  should  plaintiff  be   attempting  to  assert  a            substantive due process  claim.  See, Senra v.  Cunningham, 9                                             ___  _____     __________            F.3d 168, 173 (1st Cir. 1993).                                         -3-            well.   Rumford  Pharmacy, 970  F.2d at  1000 n.7;  Torres v.                    _________________                           ______            Superintendent of Police,893 F.2d404, 410 n.8(1st Cir.1990).2            ________________________                      In   short,  despite   an  opportunity   to  supply            additional substance to the due process claim, see Purvis  v.                                                           ___ ______            Ponte,  929 F.2d  822,  826 (1st  Cir.  1991), the  complaint            _____            lacked sufficient allegations that  constitutionally adequate            state  law  remedies were  not  available,  and was  properly            dismissed.                      Affirmed.                      ________                                            ____________________            2.  To the extent that plaintiff's conspiracy theory attempts            to rely  on  grounds  other than due  process, such  as equal            protection  or the  First Amendment,  plaintiff's speculative            and improbable conspiracy claim--that he has been singled out            by defendants because of his previous litigation or political            views--fails to identify facts that could support the kind of            racial  or class-based  animus required  to obtain    1985(3)            relief,   and  is   plainly  without   merit.     Griffin  v.                                                              _______            Breckenridge,  403  U.S. 88,  102  (1971);  see also  Rumford            ____________                                ___ ____  _______            Pharmacy, 970 F.2d at 1000 n.9.                   ________                                         -4-